Citation Nr: 1548443	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  10-27 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than May 18, 2007, for the grant of service connection for diabetes mellitus.  

2.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity.

4.  Entitlement to a compensable evaluation for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions of February 2008 (earlier effective date for diabetes mellitus), August 2013 (higher ratings for peripheral neuropathy of the left lower extremity and hypertension), and May 2014 (higher rating for PTSD).  

In certain circumstances, a claim for total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) can be inferred as part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, the Veteran has stated, most recently in May 2015, that he is gainfully employed as a safety inspector for FAA; therefore, a TDIU claim has not been raised by the record.  

The increased rating issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection diabetes mellitus was received on May 17, 2007.  

2.  No formal or informal claim for service connection for diabetes mellitus was received prior to May 17, 2007.  


CONCLUSION OF LAW

The criteria for an effective date earlier than May 17, 2007, for the grant of service connection and award of compensation for diabetes mellitus have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400, 3.816 (2015).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that 38 U.S.C. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate a claim upon receipt of a notice of disagreement with the effective date assigned by a RO for a compensation award.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In this regard, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case. 

Regarding the duty to assist, there is no indication of the existence of additional service treatment or other records that would form a basis for an earlier effective date.  VA and private medical records have been obtained, and an opinion is not warranted because the case does not rest on a medical determination.  Indeed, the pertinent facts in this case are essentially undisputed; it is the application of the law that is in dispute; therefore, the Board finds that no further notice or development is required.  Mason v. Principi, 15 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Earlier Effective Date

The Veteran's initial claim for service connection for diabetes mellitus was received on May 17, 2007.  In a rating decision dated in February 2008, the RO granted service connection for diabetes mellitus, effective May 17, 2007, the date the claim was received.  

The Veteran contends that he should be granted an earlier effective date for the grant of service connection for diabetes mellitus.  He believes that the effective date should be no later than the date of the initial diagnosis of diabetes mellitus, in 2004.  In support of his claim, he points to notice provided by VA in connection with his original claim, concerning "How VA determines the Effective Date."  He alleges that according to this, one option used to establish the beginning date of entitlements is "when the evidence shows a level of disability that supports a certain rating under the rating schedule or other applicable standards."  

In full, this notice of how VA determines the effective date states that the beginning date of entitlement or increased entitlement to benefits will generally be based on when VA received the claim, or when the evidence shows a level of disability that supports a certain rating under the rating schedule or other applicable standards.  This notice is intended to give a Veteran an outline of how the effective date is established, for the purpose of eliciting all relevant evidence; it does not include every nuance of the law or regulations. 

In particular, unless specifically provided otherwise, the effective date of an award of compensation shall be the date of receipt of claim or the date entitlement arose [e.g., the date the disability began], whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2) (emphasis added).  There is no provision in the law for awarding an earlier effective date based simply on the presence of the disability.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (the mere presence of medical evidence of a condition does not establish an intent on the part of the veteran to seek service connection for the disability).  

Specifically, a claim must be filed in order for any type of benefit to accrue or be paid.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151 (2014); see Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  A claim or an application is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); Lalonde v. West, 12 Vet.App. 378 (1999).  An intent to apply for benefits is an essential element of any claim, whether formal or informal.  Criswell v. Nicholson, 20 Vet. App. 501 (2006).  Here, the record is devoid of any type of correspondence from the Veteran expressing a desire to seek service connection for diabetes mellitus prior to May 17, 2007.  

VA treatment records may constitute an informal claim in certain circumstances.  However, in this case, the earliest VA treatment records on file are dated in May 2008, after the effective date of the grant of service connection.  There is no indication of the existence of any potentially relevant earlier VA treatment records, and when seen in May 2008, it was reported that the Veteran was seen at the VA to establish care.  There are private medical records dated earlier that were scanned into the VA treatment records, but these were received in July 2008.  In any event, for VA treatment records to constitute an informal claim, service connection must have been previously established, or denied on the basis that the condition is noncompensable, neither of which is shown in this case.  MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006); 38 C.F.R. § 3.157(b) and (b)(1) (2015).  Thus, an earlier effective date cannot be granted on that basis.

The Veteran's grant of service connection for diabetes mellitus was based on a legal presumption of association with Agent Orange exposure in Vietnam, and, for such cases, there is a separate effective date regulation applicable in certain instances.  See 38 C.F.R. § 3.816.  This regulation applies to claims of disability compensation for a covered herbicide disease that were either pending before VA on May 3, 1989, or were received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease.  38 C.F.R. § 3.816(c) (2015).  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1), (c)(2).  Type 2 diabetes mellitus is included on the list of disabilities that are entitled to presumptive service connection based on herbicide exposure, effective as of May 8, 2001.  38 C.F.R. § 3.309(e).  Thus, for this regulation to apply, there must have been a claim filed or pending between May 1989 and May 2001.  Here, no claim or statement that could reasonably be construed as a claim for service connection for diabetes mellitus was received during the applicable time period.  The Board is cognizant that diabetes mellitus was not diagnosed until 2004 so there would have been no reason to file a claim between 1989 and 2001.  Nevertheless, the regulation does not apply unless a claim was filed during that period.

The Veteran contends that he did not file a claim earlier, because he was unaware that he could.  He feels that VA is at fault for inadequate outreach and education.  However, it must be emphasized that authorization to receive a VA monetary benefit requires the existence of both entitlement to the underlying benefit, and a claim for the benefit.  See, e.g., Rodriguez v. West, 189 F.3d 1351, 1355 (Fed.Cir. 1999).  Unfortunately, absent a claim, there is no basis on which to grant an earlier effective date, even if the Veteran was unaware of his right to a benefit.  Service connection for diabetes mellitus as a result of Agent Orange (herbicide) exposure for Vietnam veterans was established in 2001, at least three years before the Veteran was diagnosed as having the condition, and the law received extensive publicity.  

In any event, incomplete or even erroneous information cannot form the basis for a grant of benefits, regardless of extenuating circumstances or claims of fairness.  See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); see also McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (holding that erroneous advice given by a government employee cannot be used to estop the government from denying benefits).  

In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An effective date earlier than May 17, 2007, for the grant of service connection for diabetes mellitus is denied.


REMAND

Concerning the increased rating issues, the May 2005 statement of the case identifies VA medical evidence as having been reviewed, but it does not appear that the records were associated with the Veteran's electronic claims file.  Specifically, the statement of the case identifies "medical evidence from the Tampa and Brooksville VA Medical Centers dated May 2012 to January 2015," and "medical evidence from the Pensacola VA Outpatient Clinic dated October 2014 to May 2015."  However, the file does not contain any VA treatment records dated later than August 2013.  

As the listings of medical evidence are separate from the listings for VA examinations conducted in April 2014 and May 2015, they cannot be assumed to consist only of the VA examination reports.  In this regard, the Veteran stated in a May 2015 medical history form that he receives his medical care at the VA.  Because VA medical records are in constructive possession of the agency, remand is required to associate these records identified as having been considered in connection with the appeal with the Veteran's claims file, so that there is a complete record upon which to decide his claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also 38 U.S.C.A. § 5103A(c)(2) (West 2014); 38 C.F.R. §§ 3.159(c)(2), (c)(3) (2015).



Accordingly, the case is REMANDED for the following action:

1.  Obtain, and associate with the Veteran's electronic claims file, all VA treatment records dated from September 2013 to the present, including records from Tampa and Brooksville VA Medical Centers, and the Pensacola VA Outpatient Clinic.  The records must include all records of mental health/psychiatry treatment and/or evaluations, to include any PTSD or other group mental health records.  All records of treatment and/or evaluations for hypertension and peripheral neuropathy of the left lower extremity must be obtained as well, to include records of medication, if any, prescribed for hypertension.  

2.  After reviewing the records, and completing any other development indicated by such records, readjudicate the claims for entitlement to higher ratings for PTSD, peripheral neuropathy of the left lower extremity, and hypertension.  If the decision is less than a complete grant of the benefit sought for any issue, furnish the Veteran and his representative with a supplemental statement of the case, and afford an opportunity for response, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


